Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.917 Filed 08/31/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

THOMAS D. ISON,
                                               Case No. 18-12729
              Plaintiff,
                                               SENIOR U.S. DISTRICT JUDGE
                  v.                           ARTHUR J. TARNOW

CITY OF DETROIT, ET AL,                        U.S. MAGISTRATE JUDGE
                                               ELIZABETH A. STAFFORD
             Defendant.
                                      /

ORDER DENYING PLAINTIFF’S REQUEST FOR ADDITIONAL TIME TO SERVE [80],
  DISMISSING ALL CLAIMS AGAINST DEFENDANT BRIAN HANKS, GRANTING
   DEFENDANT KEVIN JEROME’S MOTION FOR SUMMARY JUDGMENT [76],
  DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [73], DENYING
PLAINTIFF’S MOTIONS TO REINSTATE/RESTORE CHARGE OF DISCRIMINATION
[68, 69], GRANTING PLAINTIFF’S MOTIONS TO FILE TRANSCRIPTS [70, 72, 74],
            AND DIRECTING ENTRY OF JUDGMENT CLOSING CASE

      On August 31, 2018, Plaintiff, Thomas D. Ison, commenced this action under

42 U.S.C. § 1983 for excessive force and unlawful detention against Defendants, the

City of Detroit, the Detroit Police Department (“DPD”), and DPD Officer Kevin

Jerome. (ECF No. 1). In the three years since, the City of Detroit and the DPD have

been dismissed, and Plaintiff has amended his complaint on several occasions while

attempting to identify the appropriate DPD officer Defendants. (ECF No. 14; ECF

No. 17; ECF No. 29; 63). Most recently, Plaintiff filed a Third Amended Complaint

[63] re-naming Officer Jerome, who had previously been replaced with a different

officer, as well as naming for the first time Officer Bryan Hanks. Before the Court

                                          1
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.918 Filed 08/31/21 Page 2 of 11




are a plethora of motions by Plaintiff as well as cross Motions for Summary

Judgment [73, 76]. For the reasons articulated below, Plaintiff’s Request for

Additional Time to Serve [80] will be DENIED, Plaintiff’s claims against Defendant

Hanks will be DISMISSED, Defendant Jerome’s Motion for Summary Judgment

[76] will be GRANTED, Plaintiff’s Motion for Summary Judgment [73] will be

DENIED,        Plaintiff’s   Motions     to   Reinstate/Restore      Original    Charge     of

Discrimination [68, 69] will be DENIED, Plaintiff’s Motions to File Transcripts [70,

72, 74] will be GRANTED, and a JUDGMENT will be entered to CLOSE this

case.1

                                       BACKGROUND

         Plaintiff’s claims stem from DPD’s pursuit and arrest of several individuals

who were suspected of being in involved in a narcotics transaction on the evening

of September 2, 2016. (ECF No. 74, PageID.674; ECF No. 76-7, PageID.864). The

suspected purchaser, Carrie St. Charles, was Plaintiff’s girlfriend at the time. (ECF

No. 74, PageID.674).

         St. Charles and Plaintiff were observed walking down Yacama Ave. in

Detroit, Michigan, by DPD Sergeant Ahmed Haidar, who had received a complaint

of street level narcotics sales and was conducting surveillance. (ECF No. 71,



1
 The Court finds the instant motions suitable for determination without a hearing in accordance
with L.R. 7.1(f).

                                              2
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.919 Filed 08/31/21 Page 3 of 11




PageID.482, 485). Plaintiff had picked St. Charles up from work, as was their

custom. (ECF No. 74, PageID.681). As the pair walked by, Sgt. Haidar profiled St.

Charles as a drug user based on “her look, her skin features,” the character of the

neighborhood, and his experience in law enforcement. (ECF No. 71, PageID.489,

515-19). Eventually, he observed St. Charles stop in front of a house he believed to

be vacant. (Id. at 490-91). Plaintiff continued down the sidewalk about five yards

and stopped in front of the house’s driveway. (Id. at 491; ECF No. 74, PageID.676).

St. Charles then proceeded to engage in a narcotics transaction through a fence in

front of the house. (Id. at 492-99; ECF No. 74, PageID.659-63).

      Sgt. Haidar immediately alerted DPD officers, who arrived on the scene

moments later. (ECF No. 71, PageID.502-03). When St. Charles realized law

enforcement officers were moving in, she ran up the driveway and into the backyard,

where she attempted to dispose of the narcotics she had just purchased. (ECF No.

71-1, PageID.578; ECF No. 74, PageID.663-65). Defendant Officer Jerome pursued

St. Charles into the yard and allegedly knocked Plaintiff, who was still standing in

the driveway, to the ground. (ECF No. 71-1, PageID.579, 590; ECF No. 74,

PageID.666, 677). Officer Jerome has no recollection of running into Plaintiff while

giving chase to St. Charles. (ECF No. 76-4, PageID.847).

      Plaintiff was subsequently handcuffed to the fence in front of the house. (ECF

No. 71-1, PageID.613; ECF No. 74, PageID.666, 678, 691). He claims the officer


                                         3
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.920 Filed 08/31/21 Page 4 of 11




who handcuffed him was Defendant Officer Hanks. (Third. Am. Compl. ¶ 11).

Plaintiff was not given an explanation as to why he was being handcuffed, but his

person was searched, and his identification was checked. (ECF No. 74, PageID.678).

After about twenty minutes, Plaintiff was permitted to leave the area. (Id. at 693).

St. Charles and several others were arrested. (Id.; ECF No. 76-7, PageID.864-69).

                                    DISCUSSION

I.    Plaintiff’s Request for Additional Time to Serve [80] is Denied and All
      Claims Against Defendant Bryan Hanks are Dismissed

      Officer Hanks was named for the first time in Plaintiff’s Third Amended

Complaint [63] on February 16, 2021. On February 19, 2021, the City of Detroit

Law Department notified Plaintiff that it was not authorized to accept service on

behalf of Officer Hanks, but would be amenable to arranging a meeting where

Officer Hanks could be served. (ECF No. 66). Plaintiff failed to follow up on this

offer. (ECF No. 78). Now, more than six months later, Plaintiff has still failed to

properly serve Officer Hanks, and is requesting additional time to complete service.

(ECF No. 80). But because Plaintiff’s claims against Officer Hanks are barred by

the three-year statute of limitations on § 1983 claims, granting Plaintiff additional

time would be futile. See McCune v. Grand Rapids, 842 F.2d 903, 905 (6th Cir.

1988); see also Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996). Accordingly, his

Request [80] is DENIED, and all claims against Officer Hanks are DISMISSED.

II.   Defendant Kevin Jerome’s Motion for Summary Judgment [76] is

                                         4
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.921 Filed 08/31/21 Page 5 of 11




      Granted and Plaintiff’s Motion for Summary Judgment [73] is Denied

      A.       Standard of Review

      Summary judgment is appropriate where “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). “A ‘material’ fact is one that ‘might affect the outcome of the suit

under the governing law.’ And a genuine dispute of material fact exists if ‘the

evidence is such that a reasonable jury could return a verdict for the [nonmoving]

party.’” Abu-Joudeh v. Schneider, 954 F.3d 842, 849 (6th Cir. 2020) (citations

omitted) (first quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

then quoting Jackson v. VHS Detroit Receiving Hosp., Inc., 814 F.3d 769, 775 (6th

Cir. 2016)).

      The moving party bears the burden of demonstrating an absence of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      If the moving party meets this burden, the burden then shifts to the
      nonmoving party to establish a “genuine issue” for trial via “specific
      facts.” Additionally, the moving party is entitled to summary judgment
      when the nonmoving party “fails to make a showing sufficient to
      establish the existence of an element essential to that party’s case, and
      on which that party will bear the burden of proof at trial.”

Abu-Joudeh, 954 F.3d at 840 (citations omitted) (quoting Celotex Corp., 477 U.S. at

322, 324).

      The Court views all of the facts in the light most favorable to the nonmoving

party and draws “all justifiable inferences” in the nonmoving party’s favor.

                                         5
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.922 Filed 08/31/21 Page 6 of 11




Anderson, 477 U.S. at 255; Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). “In other words, ‘at the summary judgment stage[,] the judge’s

function is not . . . to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.’” Jackson, 814 F.3d at 775

(alteration in original) (quoting Anderson, 477 U.S. at 249).

      B.     Analysis

      It is unclear from the face of the pleadings whether Plaintiff intended to pursue

an unlawful detention claim against Officer Jerome, or only against Officer Hanks.

In light of Plaintiff’s pro se status, however, the Court will liberally construe

Plaintiff’s Third Amended Complaint [63] as alleging both an excessive force claim

and an unlawful detention claim against Officer Jerome. Spotts v. United States, 429

F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)).

              i.     Unlawful Detention

      Because Plaintiff was observed walking to a suspected narcotics transaction

and waiting around while his companion purchased narcotics, DPD almost certainly

had reasonable suspicion to briefly detain him and investigate whether he might also

be involved. See generally Terry v. Ohio, 392 U.S. 1, 21 (1968). “However, even

absent particularized reasonable suspicion, innocent bystanders may be temporarily

detained where necessary to secure the scene of a valid search or arrest and ensure

the safety of officers and others.” Bletz v. Gribble, 641 F.3d 743, 755 (6th Cir. 2011)


                                           6
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.923 Filed 08/31/21 Page 7 of 11




(citing Michigan v. Summers, 452 U.S. 692, 704-05 (1981)); see, e.g., United States

v. Bohannon, 225 F.3d 615, 617 (6th Cir. 2000). Likewise, the use of handcuffs,

although a separate intrusion, is reasonable where multiple individuals must be

detained. See Muehler v. Mena, 544 U.S. 93, 99 (2005) (citing Graham v. Connor,

490 U.S. 386, 396-97 (1989)). Accordingly, even if Officer Jerome could be held

responsible for Plaintiff’s handcuffing by association, the undisputed facts make

clear that Plaintiff’s brief detention was reasonable and not in violation of the Fourth

Amendment.

              ii.    Excessive Force

      There are two issues in dispute with respect to Plaintiff’s excessive force

claim: 1) whether Officer Jerome actually ran into Plaintiff and knocked him over,

and 2) if so, whether Officer Jerome did so intentionally. With respect to the first

issue, as described below, even viewing the facts in the light most favorable to

Plaintiff—i.e. assuming that Plaintiff was knocked over by Officer Jerome—he

would not have suffered an injury of constitutional magnitude. Accordingly, while

there may be a dispute of fact on this point, the dispute is not “material.” Abu-

Joudeh, 954 F.3d at 849. With respect to the second issue, because Plaintiff has

failed to present any evidence to support his allegation that Officer Jerome knocked

him to the ground intentionally, the dispute of fact, although “material,” is not

“genuine.” Id.


                                           7
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.924 Filed 08/31/21 Page 8 of 11




        “[E]xcessive force claims are [typically] analyzed under the Fourth

Amendment’s protection against unreasonable seizures.” Kostrzewa v. City of Troy,

247 F.3d 633, 639 (6th Cir. 2001) (citations omitted) (citing Graham, 490 U.S. at

394).

        However, the Fourth Amendment “reasonableness” standard does not
        apply to section 1983 claims which seek remuneration for physical
        injuries inadvertently inflicted upon an innocent third party by police
        officers’ use of force while attempting to seize a perpetrator, because
        the authorities could not “seize” any person other than one who was a
        deliberate object of their exertion of force. Rather, constitutional tort
        claims asserted by persons collaterally injured by police conduct who
        were not intended targets of an attempted official “seizure” are
        adjudged according to substantive due process norms.

Claybrook v. Birchwell, 199 F.3d 350, 359 (6th Cir. 2000) (citations omitted) (first

citing Brower v. County of Inyo, 489 U.S. 593, 596 (1989); then citing County of

Sacramento v. Lewis, 523 U.S. 833, 840-46 (1998)).

        Under the substantive due process framework, courts must ask whether the

“conduct of a law enforcement officer towards a citizen . . . ‘shocks the conscience.’”

Claybrook, 199 F.3d at 359 (quoting Lewis, 523 U.S. at 846). And where

“unforeseen circumstances demand an officer’s instant judgment,” such as in the

case of police chases, precedent dictates that an officer’s conduct shocks the

conscience only if force is applied “maliciously and sadistically for the very purpose

of causing harm” rather than “in a good faith effort to maintain or restore discipline.”

Lewis, 523 U.S. at 853 (quoting Whitley v. Albers, 475 U.S. 312, 320-21 (1986)).


                                           8
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.925 Filed 08/31/21 Page 9 of 11




“[M]id-level fault” like negligence or recklessness is insufficient. Id.

       Here, although Plaintiff was arguably seized when he was handcuffed to the

fence, there is no evidence in the record to support Plaintiff’s claim that Officer

Jerome knocked him over intentionally (let alone maliciously or sadistically), or that

Officer Jerome was attempting to “seize” him by knocking him over. On the

contrary, all of the available evidence demonstrates that even if Officer Jerome did,

in fact, knock Plaintiff over, he did so while trying to seize St. Charles, who had run

up the driveway and into the yard. This would, at most, be reckless. Accordingly,

Plaintiff was not “seized” when he was knocked over, nor was he denied substantive

due process. Claybrook, 199 F.3d at 359; see Lewis, 523 U.S. at 853; Brower v. Cnty.

of Inyo, 489 U.S. 593, 596-97 (1989).

       Defendant Jerome’s Motion for Summary Judgment [76] is therefore,

GRANTED, and Plaintiff’s Motion for Summary Judgment [73] is DENIED.

III.   Remaining Motions [68, 69, 70, 72, 74]

       A.    Plaintiff’s Motions to Reinstate/Restore Original Charges of
             Discrimination [68, 68] are Denied

       On March 10, 2021, Plaintiff filed two motions to “reinstate/restore original

charge of discrimination.” (ECF No. 68; ECF No. 69). The Court interprets these

filings as requests for leave to file an amended complaint. However, because

Plaintiff offers no facts to plausibly support his claims of discrimination, amendment

would be futile. Plaintiff’s Motions [68, 69] must, therefore, be DENIED. Rose v.

                                           9
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.926 Filed 08/31/21 Page 10 of 11




Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).

       B.     Plaintiff’s Motions to File Transcripts [70, 72, 74] are Granted

       Around the same time, Plaintiff also filed two “Motions to File Transcripts of

Witness as Privileged Trial Material” and one request to “Strike Motion to File

Transcripts of Witness as Privileged Trial Material.” (ECF No. 70; ECF No. 72; ECF

No. 74). These filings appear to request that the Court consider certain exhibits in

support of Plaintiff’s Motion for Summary Judgment [73]. The Court has considered

all exhibits filed by Plaintiff. To the extent that this is all Plaintiff seeks, his Motions

[70, 72, 74] are GRANTED. To the extent Plaintiff seeks some other type of relief,

his requests are DENIED.

                                      CONCLUSION

       This case presents a textbook example of someone being in the wrong place

at the wrong time. The evidence before the Court suggests that Plaintiff merely

witnessed a crime take place, yet he was nevertheless subjected to the frightening

experience of being detained by police officers and may even have been injured.

Though the Court acknowledges how upsetting such an experience can be, it must

grant judgment in favor of Defendants because the available evidence demonstrates

beyond a genuine dispute of material fact that Plaintiff did not suffer an injury of

constitutional magnitude.




                                            10
Case 2:18-cv-12729-AJT-EAS ECF No. 82, PageID.927 Filed 08/31/21 Page 11 of 11




      Accordingly,

      IT IS ORDERED that Plaintiff’s Request for Additional Time to Serve [80]

is DENIED and that all claims against Defendant Bryan Hanks are DISMISSED.

      IT IS FURTHER ORDERED that Defendant Kevin Jerome’s Motion for

Summary Judgment [76] is GRANTED and that Plaintiff’s Motion for Summary

Judgment [73] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motions to Reinstate/Restore

Original Charge of Discrimination [68, 69] are DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motions to File Transcripts

[70, 72, 74] are GRANTED.

      IT IS FURTHER ORDERED that a JUDGMENT will be entered

CLOSING this case.

      SO ORDERED.


                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
Dated: August 31, 2021              Senior United States District Judge




                                     11
